Exhibit 10.1

 

EQUITY COMMONWEALTH

 

RESTRICTED STOCK AGREEMENT FOR TRUSTEES

 

This Restricted Stock Agreement (this “Agreement”) is made effective as of
«DATE», between the recipient set forth on the Schedule to Restricted Stock
Agreement attached hereto (the “Recipient”) and Equity Commonwealth (the
“Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Shares.  Subject to the terms
and conditions hereinafter set forth and the terms and conditions of the Equity
Commonwealth 2015 Omnibus Incentive Plan, as it may be amended from time to time
(the “Plan”), the Company hereby grants to the Recipient, effective as of the
date of this Agreement (the “Grant Date”), the number of shares of Stock set
forth on the Schedule to Restricted Stock Agreement attached hereto.  The shares
of Stock so granted are hereinafter referred to as the “Shares,” which term
shall also include any shares of Stock issued to the Recipient by virtue of his
or her ownership of the Shares, by stock dividend, stock split, recapitalization
or otherwise.  Capitalized terms that are used but not defined herein have the
meanings ascribed to them in the Plan.

 

2.                                      Vesting; Forfeiture.

 

(a)                                 Subject to Sections 2(b) and 2(c) hereof,
the Shares shall vest on the first anniversary of the Grant Date.  Any Shares
not vested as of any date are herein referred to as “Unvested Shares.”

 

(b)                                 Subject to Section 2(c) hereof, in the event
the Recipient ceases to render services to the Company, whether as a Trustee or
otherwise, all Unvested Shares shall be forfeited by the Recipient as of the
date the Recipient ceases to render such services.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, immediately upon the occurrence of a Change in Control or the
death of the Recipient, all of the Unvested Shares shall vest and any forfeiture
rights of the Company described in Section 2(b) shall lapse in their entirety.

 

3.                                      Transferability of Shares.  Prior to the
Shares becoming vested as set forth in Section 2 hereof, the Shares may not be
transferred, pledged, assigned, or otherwise disposed of, except (i) by will or
the laws of descent and distribution or (ii) the Recipient may transfer all or
part of the shares of Restricted Stock to any Family Member under the terms set
forth in Section 10.9 of the Plan, including the requirement that any such
transfer be “not for value” (as such term is defined in Section 10.9 of the
Plan). Following any such transfer to a Family Member, the provisions of
Section 2 hereof relating to termination of service shall continue to be applied
with respect to the original Recipient of the shares of Restricted Stock. 
Notwithstanding any transfer made by the Recipient pursuant to this Section 3,
the Recipient (or the Recipient’s beneficiary or estate, as applicable) shall be
responsible for all income and other taxes associated with the Shares.

 

4.                                      Legends.  Share certificates, if any,
evidencing the Shares shall prominently bear legends in substantially the
following terms:

 

1

--------------------------------------------------------------------------------


 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF THESE SHARES.  A COPY OF
APPLICABLE RESTRICTIONS AND FORFEITURE CONDITIONS WILL BE FURNISHED TO THE
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE
TRUST.”

 

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

 

“THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF THESE SHARES. A COPY OF
APPLICABLE RESTRICTIONS AND FORFEITURE CONDITIONS WILL BE FURNISHED TO THE
HOLDER OF THE SHARES COVERED BY THIS STATEMENT WITHOUT CHARGE UPON REQUEST TO
THE SECRETARY OF THE TRUST.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s declaration of trust, any applicable supplement
thereto or bylaws, each as in effect from time to time, or as the Company may
otherwise determine appropriate.

 

Promptly following the request of the Recipient with respect to any Shares (or
any other shares of Stock previously granted to the Recipient) which have become
vested, the Company shall take, at its sole cost and expense, all such actions
as may be required to permit the Recipient to resell such shares including,
without limitation, providing to the Company’s transfer agent certificates of
officers of the Company, and opinions of counsel, and taking all such other
actions as may be required to remove the legends set forth above with respect to
transfer and vesting restrictions from the certificates evidencing such shares
and, if applicable, from the share books and records of the Company.

 

5.                                      Tax Withholding.  To the extent required
by law, the Company shall withhold or cause to be withheld income and other
taxes incurred by the Recipient by reason of a grant of Shares, and the
Recipient agrees that he or she shall upon request of the Company pay to the
Company an amount sufficient to satisfy its tax withholding obligations from
time to time (including as Shares become vested) as the Company may request.

 

6.                                      Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Company without an agreement in
writing executed by the Recipient, and the Company shall give the Recipient
written notice of such change or modification reasonably promptly following the
adoption of such change or modification.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon, the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile or sent by registered certified mail,
postage prepaid, to the party addressed as follows, unless another address has
been substituted by notice so given:

 

To the Recipient:

To the Recipient’s address as set forth on the signature page hereof.

 

 

To the Company:

Equity Commonwealth

 

Two North Riverside Plaza, Suite 600

 

Chicago, IL 60606

 

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All references to sections of this
Agreement shall be deemed to refer as well to all subsections which form a part
of such section.

 

(f)                                   No Right to Continued Service.  This
Agreement shall not be construed as an agreement by the Company or any Affiliate
to retain in any position, as a Trustee or otherwise, the Recipient, nor is the
Company or any Affiliate obligated to continue retaining in any position, as a
Trustee or otherwise, the Recipient by reason of this Agreement or the grant of
Shares to the Recipient hereunder.

 

(g)                                  Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.

 

(h)                                 Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Maryland.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

EQUITY COMMONWEALTH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

RECIPIENT

 

 

 

 

 

Signature:

 

 

Printed Name:

 

Address:

 

4

--------------------------------------------------------------------------------


 

Schedule to Restricted Stock Agreement

 

(See Attachment)

 

5

--------------------------------------------------------------------------------


 

Company Name

 

Equity Commonwealth

 

 

 

Recipient Id

 

 

 

 

 

Recipient Name

 

 

 

 

 

Recipient Address

 

 

 

 

 

Grant Type

 

Restricted Stock Award

 

 

 

Number of Shares

 

 

 

 

 

Grant Date

 

 

 

--------------------------------------------------------------------------------